Name: Commission Directive 91/249/EEC of 19 April 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology;  agricultural activity
 Date Published: 1991-05-18

 Avis juridique important|31991L0249Commission Directive 91/249/EEC of 19 April 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 124 , 18/05/1991 P. 0043 - 0046 Finnish special edition: Chapter 3 Volume 37 P. 0189 Swedish special edition: Chapter 3 Volume 37 P. 0189 COMMISSION DIRECTIVE of 19 April 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (91/249/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 91/248/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; Whereas a new use of the trace element 'ferrous sulphate, monohydrate' has been successfully tested in certain Member States; whereas, on the basis of experience gained it appears that this new use can be authorized throughout the Community; Whereas too high an addition of vitamin A in feedingstuffs can have undesirable effects on quality of production animals; whereas, given this fact, it appears necessary, while waiting for the results of certain studies, to introduce maximum levels to ensure upkeep and productivity of animals during the finishing period; Whereas the use of various additives belonging to the groups of antibiotics and binders has been successfully tested in certain Member States; whereas it is appropriate to allow provisionally these new uses at national level until their authorization on a Community level; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes to Directive 70/524/EEC are hereby amended as set out in the Annex hereto. Article 2 Member States shall, by 30 November 1991 at the latest, bring into force the laws, regulations or administrative provisions necessary to comply with Article 1. They shall inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 19 April 1991. For the CommissionRay MAC SHARRYMember of the Commission (1)OJ No L 270, 14. 12. 1970, p. 1. (2)See page 1 of this Official Journal. ANNEX 1. In Annex I: (a) In part H 'Vitamins, provitamins and chemically well-defined substances having a similar effect' item E 672 '1. Vitamin A' is replaced by the following: EEC No Additive Chemical formula, description Species or category of animals Maximum age Maximum content in iu/kg of complete feedingstuff or of the daily ration Other provisions 'E 6721. Vitamin A-Chickens for fattening-13 500 Ducks for fattening-13 500 Turkeys for fattening-13 500 Lambs for fattening-13 500 Pigs for fattening-13 500 Bovines for fattening-13 500 Calves-25 000Only milk replacers Other species or cate- gories of animals--All feedingstuffs' ' (b) In part I 'Trace elements', under itemE 1 'Iron', the wording shown in column 'Other provisions' for the additive 'ferrous sulphate, monohydrate' is replaced by the following: EEC No Element Additive Chemical formula Maximum content of the element in mg/kg of the complete feedingstuff Other provisions 'Permitted: (i) in denatured skimmed-milk powder and in compound feedingstuffs manufactured from denatured skimmed-milk powder: - subject to the mandatory provisions of Commission Regulations (EEC) No 368/77 and (EEC) No 443/77 - declaration of the amount of iron added, expressed as the element, on the label or package or container of denatured skimmed-milk powder (ii) in compound feedingstuffs other than those listed under (i)' '2. In Annex II: (a) In part A 'Antibiotics' the following item is added: No Additive Chemical formula, description Species or category of animal Maximum age Minimum content Maximum content mg/kg of complete feedingstuff Other provisions Period of authoriza- tion 29EfrotamycinC59H88N2O20PigletsFour months48-30. 11. 1991 PigsSix months46-30. 11. 1991 ' (b) In part L 'Binders, anti-caking agents and coagulants' the following item is added: No Additive Chemical formula, description Species or category of animal Maximum age Minimum content Maximum content mg/kg of complete feedingstuff Other provisions Period of authoriza- tion 1Synthetic calcium aluminatesMixture of calcium aluminates containing between 35 and 51 % of A 1203 maximum molybdenum content of 20 mg/kgPoultry, rabbits, and pigs--20 000All feedingstuffs30. 11. 1991 '